Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 1 of 13   1




     1                       UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
     2                              MIAMI DIVISION
                              CASE
                              CASE NO. 18-cv-25106-KMW
     3

     4     UNITED
           UNITED AMERICAN CORP,
                           CORP,

     5                       Plaintiff,

     6           vs.

     7                                             Miami, Florida
                                                   July 22, 2019
     8              INC., et al.,
           BITMAIN, INC.,    al.,                  Pages 1-13

     9                    Defendants.
                                   s.
           _______________________________________________________________
    10

    11
                         TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
    12                 AND TEMPORARILY TERMINATING MOTIONS TO DISMISS
                           BEFORE
                           BEFORE THE HONORABLE CHRIS M. McALILEY
    13                         UNITED STATES MAGISTRATE JUDGE
                                                        JUDGE

    14
           APPEARANCES:
    15
           FOR THE PLAINTIFF:
    16                            Akerman, LLP
                                  BY: BRIAN P. MILLER, ESQ.
                                                        ESQ.
    17                            Three Brickell City Centre
                                  98 Southwest Seventh Street
    18                            Miami, Florida 33131

    19     FOR DEFENDAN
               DEFENDANT
                 FENDANTS COX AND CHANCELLOR:
                                  O'Melveny & Myers, LLP
    20                            BY: IAN SIMMONS, ESQ.
                                  1625 Eye Street, NW
    21                            Washington, DC 20006

    22                            Bilzin Sumberg
                                  BY: MELISSA CADE PALLETT-VASQUEZ, ESQ.
    23                            1450 Brickell Avenue
                                  Suite 2300
    24                            Miami, Florida 33131

    25


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 2 of 13   2




     1     FOR DEFENDANT BITMAIN, INC.:
                                  INC.:
                                   Jones Day
     2                             BY: CHRISTOPHER R.J. PACE, ESQ.
                                   600 Brickell Avenue
     3                             Suite 3300
                                   Miami, Florida 33131
     4
                                   Jones Day
     5                             BY: MARK J. RASMUSSEN, ESQ.
                                   2727 North Harwood Street
     6                             Suite 500
                                   Dallas, Texas 75201
     7
           FOR DEFENDANTS PAYWARD VENTURES, INC.
                                            INC.
     8     AND JESSIE POWELL:
                                   Baker Marquart
     9                             BY: DONALD PEPPERMAN, ESQ.
                                   777 South Figueroa Street
    10                             Suite 2850
                                   Los Angeles, California 90017
    11
                                   Kobre & Kim, LLP
    12                             BY: ANDREW C. LOURIE, ESQ.
                                   800 Third Avenue
    13                             6th Floor
                                   New York, New York 10022
    14
           TRANSCRIBED BY:
                       BY:         DAWN
                                   DAWN M. SAVINO,
                                           SAVINO, RPR
    15                             Official Court Stenographer
                                   400 N. Miami Avenue, 10S03
    16                             Miami, Florida 33128
                                   Telephone: 305-523-5598
    17
           ______________________________________________________________
    18                                P-R-O-C-E-E-D-I-N-G-S

    19               COURTROOM DEPUTY:     United States District Court is now

    20     in session, the Honorable Chris McAliley presiding.

    21               THE COURT:    All right.    This is United American Corp

    22     versus Bitmain, Inc. et al .

    23               Counsel for Plaintiff, go ahead and state your

    24     appearance.

    25               MR. MILLER:    Good afternoon, it's Brian Miller from


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 3 of 13      3




     1     Akerman, LLP on behalf of the Plaintiff, United American Corp.

     2               THE COURT:     Okay.    It would be easier for me to call

     3     out the names of the Defendants, but I'm not quite sure.             So

     4     Defendants if you can, one at a time, tell us your name and who

     5     you represent.     Defense counsel.

     6               MR. SIMMONS:     Good afternoon, Your Honor.        Ian Simmons

     7     from O'Melveny and Myers for Defendants Cox and Chancellor.

     8               THE COURT:     Cox and Chancellor.        I'm just writing this

     9     down.   Okay.    Thank you.

    10               And who's next?

    11               MS. PALLETT-VASQUEZ:          And Your Honor, this is Melissa

    12     Pallett-Vazquez, I'm also on the line and I'm local counsel for

    13     Mr. Simmons representing those same Defendants.

    14               THE COURT:     I couldn't get your last name.        I'm sorry.

    15     Would you spell it please?

    16               MS. PALLETT-VASQUEZ:          Sure.   Pallett, P as in Peter,

    17     A-L-L-E-T-T.

    18               THE COURT:     All right.       And who else do we have?

    19               MR. PACE:    Good afternoon, Your Honor.         This is Chris

    20     Pace on behalf of Bitmain, Inc.

    21               THE COURT:     Hayes did you say?

    22               MR. PACE:    Pace.     Yes.

    23               THE COURT:     Oh, boy.       It's so funny, this is just a

    24     little muffled.     Could you spell your name please?

    25               MR. PACE:    I sure can.        I apologize.   Is that any


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 4 of 13     4




     1     better right now?

     2               THE COURT:     It is better.

     3               MR. PACE:     Okay.     I apologize for that.     It's Chris

     4     Pace, P-A-C-E, of Jones Day, and I'm appearing on behalf of

     5     Bitmain, Inc.

     6               THE COURT:     Okay.     That's much clearer.     Thank you so

     7     much.

     8               Who else?

     9               MR. RASMUSSEN:        Mark Rasmussen of Jones Day also on

    10     behalf of Bitmain, Inc.

    11               THE COURT:     Okay.     Anyone else?

    12               MR. PEPPERMAN:        Yes, Your Honor, Donald Pepperman with

    13     Baker Marquart on behalf of Defendants Jessie Powell and the

    14     Kraken Exchange.

    15               THE COURT:     Jessie Powell and the Kraken Exchange; is

    16     that right?

    17               MR. PEPPERMAN:        Yes.

    18               THE COURT:     Okay.

    19               MR. PEPPERMAN:        K-R-A-K-E-N, yes.

    20               THE COURT:     And your name is Pepperman?

    21               MR. PEPPERMAN:        Right.

    22               THE COURT:     Yay, I heard you correctly.

    23               Who else?

    24               MR. LOURIE:     Andrew Lourie from Kobre and Kim on behalf

    25     of the same Defendants as Mr. Pepperman.            Last name spelled


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 5 of 13    5




     1     L-O-U-R-I-E.

     2               THE COURT:    Very good.    Anyone else?    Okay.   I think

     3     not.

     4               All right.    This is going to be very brief.       I just

     5     have a few minutes.     I wanted -- I'm going to do a couple

     6     things, and I didn't want you to read my order and read more

     7     into it than there is.

     8               Just to recap, obviously we've talked before about the

     9     Plaintiff's ongoing efforts to serve the six foreign defendants,

    10     and I have the Plaintiff's June 10th progress report, a status

    11     report, and I know there's another one coming up in August.             And

    12     when we talked back in April, I established a six month deadline

    13     which should be October 8th for Plaintiff to effect service.

    14               Now, I'm very aware that the domestic Defendants have

    15     filed motions to dismiss, and as we discussed back at the time,

    16     something that Plaintiff brought up, that if those motions to

    17     dismiss would result in a ruling that required a re-pleading of

    18     the complaint, that this would re-start the service of process

    19     because it would require Plaintiff to serve a new complaint.             Am

    20     I right, Mr. Miller, that that is still the case?

    21               MR. MILLER:    Yes, Your Honor.     That's correct.

    22               THE COURT:    Right.

    23               MR. MILLER:    There was not ruling on the motion yet, as

    24     Your Honor probably knows.

    25               THE COURT:    I definitely know that.      So because that


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 6 of 13   6




     1     means I would have to do it and I haven't done it.         And, you

     2     know, I let some time go by thinking perhaps service could

     3     happen miraculously quickly, but really no surprise that hasn't

     4     happened.    I appreciate that service on these foreign defendants

     5     is a time-consuming and difficult, you know, process.          And it

     6     just makes no sense for me to issue a ruling -- frankly looking

     7     at the complexity of your complaint, I, from just the very top

     8     of the trees, I'm not forecasting a ruling, but it wouldn't

     9     surprise me if there might be an order giving you leave to

    10     amend.   And I don't want to do that and have us lose ground, any

    11     ground that you may be gaining on accomplishing service.          So

    12     that is one reason why I'm not moving forward on those motions

    13     to dismiss right now.

    14                 And the other reason, frankly, is just the inefficiency

    15     of this because it's a good guess, given the complexity of the

    16     lawsuit, that any foreign defendants who are served may

    17     challenge that complaint where they're on motions to dismiss,

    18     and to do this in a second round is not a good use of judicial

    19     resources as we like to say.

    20                 So I'm going to issue an order terminating the motions

    21     to dismiss on purely, you know, procedural grounds that I've

    22     just given to you.     I'm not going to perhaps explain it quite as

    23     much, we'll see, but I didn't want you to start reading all

    24     sorts of tea leaves when you see this and read more into it than

    25     there is.    And what I would do is, I will, you know, do this


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 7 of 13   7




     1     with leave for the Defendants to re-file their motions to

     2     dismiss either upon completion of service on the foreign

     3     defendants or the October 8th deadline or further order of

     4     court.    I'll add that in for the obvious, and that sometimes

     5     there are surprises, there could be something else that comes up

     6     and I never foreclose that.      So I understand those motions to

     7     dismiss will be back before me before too long, but this kind of

     8     is an honest reflection of the reasons -- of the fact that I'm

     9     not turning to them now for the reasons that I've stated.

    10                Also I have before me the Plaintiff's motion for

    11     issuance of a letters rogatory, it's filed at Docket Entry 74,

    12     and it concerns the Defendant Saint Bitts, LLC which is a Saint

    13     Kitts and Nevis Limited Liability Company.        And I realize this

    14     does not bear on the current Defendants but, you know, I guess

    15     I'm doing a couple of things here, a few technical things.

    16     First, I see that Plaintiff, I think you followed the DOJ sample

    17     for this, and so it seems pretty uncontroversial to me.          I did

    18     notice that you have Judge Williams' name on it where she's

    19     referred all pretrial to me, and that made me stop for a moment

    20     thinking did you somehow think that that's a dispositive matter

    21     that a magistrate judge can't issue.       I don't think that's the

    22     case.    This is really about service and it's not dispositive.          I

    23     don't see any reason why I can't just sign that, and so in which

    24     case I'd like the Plaintiff to e-mail to my chambers a Word

    25     version that would just make it faster and easier for me to make


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 8 of 13   8




     1     that modification on the order.       And I would ask as soon as I do

     2     that, I'd have my clerk call Plaintiff's counsel and you arrange

     3     to pick up the original that has the, you know, clerk's seal on

     4     it, which I assume you're going to want. So I just want to put

     5     that out there and check in to make sure there were no

     6     objections to my going forward in that manner with resolving the

     7     pending motion for issuance of a letter rogatory.

     8               First Mr. Miller, I'll turn to you.       How does that

     9     sound?

    10               MR. MILLER:    Thank you, Your Honor.     That's fine with

    11     us.   Would you like us to revise the Word document first and put

    12     your name on for signature rather than Judge Williams before we

    13     e-mail it over to chambers?

    14               THE COURT:    You're welcome to do that or, you know, I

    15     could certainly do that in a jiffy.       I do it all the time.     So

    16     either way.    But that is the one change that makes sense.

    17               And any other comments on that matter, Mr. Miller?

    18               MR. MILLER:    Nothing from me, Your Honor.      Thank you.

    19               THE COURT:    Okay.   And I'll just call -- go through

    20     defense counsel.

    21               Mr. Simmons, anything -- any concerns that -- other

    22     than I'm sure you'd like your motion to dismiss ruled on, I

    23     would too.    But beyond the obvious, you know, desire to get that

    24     resolved, is there any objection you have that I need to --

    25     something I should be thinking about that I'm not -- about what


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 9 of 13   9




     1     I've just said?

     2                 MR. SIMMONS:    Well Your Honor, thank you for the

     3     opportunity to address your inclination.        You can consider this

     4     an objection, but I think I'm -- you know, I can read tea leaves

     5     enough to -- I think I know where you'll land.

     6                 You know, I would just respectfully offer, you know, a

     7     slight push-back to your position.       I think it's important that

     8     the motion be heard.       No other Defendants -- you can add a

     9     Christmas tree to this complaint, it's not going to change the

    10     legal theories behind the motion.       And I don't -- you know, with

    11     all due respect, I don't believe the motion is complicated.          I'm

    12     very troubled, Your Honor, if you go through the chronology, the

    13     efforts that opposing counsel, whether by accident or by design,

    14     have taken to add Defendants.       They said on the June 10th report

    15     that within a week of that report, they would seek letters

    16     rogatory.    They didn't.     The Court entered an order on July 12th

    17     setting this conference.       On that same day, more than a month,

    18     they sought the letters rogatory.

    19                 Your Honor, I represent Defendants for whom litigation

    20     is not a game, it's a cloud.       There is a cloud hanging over

    21     their heads.    We see these Plaintiffs doing the bare minimum to

    22     breathe life into a complaint that is without merit.         The

    23     reasons it's without merit, we believe, are straightforward and

    24     simple.

    25                 We would ask the Court to dismiss the foreign


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 10 of 13 10




     1      defendants who are proceeding with all alacrity on the

     2      underlying merits.     I think that's what judicial -- the Court

     3      will have to deal with it sooner or later.

     4                THE COURT:     I understand that.

     5                MR. SIMMONS:     The theories we move on, Your Honor, will

     6      not change with more defendants.      So respectfully, I have to

     7      advocate for our client.     When we go back and report this to

     8      them, Your Honor, they will not be pleased.       They will see us as

     9      all, you know -- it comes close to gamesmanship, Your Honor,

    10      that at the 11th hour we see the barest action taken by opposing

    11      counsel to keep a case alive which should not be alive, and I

    12      would respectfully ask you to consider this position.

    13                THE COURT:     And I appreciate your position.    I

    14      understand it and I'm sure I have no doubt that it's genuine.

    15      And if in fact the Plaintiffs are frittering away an

    16      opportunity, then that record is being made.       I'm not going to

    17      hear argument on it today.     I have another hearing in a few

    18      minutes and I'm just not in a position to dig into that.         So

    19      while I'm sure Mr. Miller wants to rise up and defend his

    20      efforts at service, I'm not going to hear it now.        I cannot do

    21      it.   And I'm not unsympathetic to the frustration of the

    22      Defendants who've moved to dismiss; I am in fact very

    23      sympathetic, but the reality is with other matters that are

    24      pending before me, I can't justify devoting the time to these

    25      matters right now given the kind of half-baked status that we're


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 11 of 13 11




     1      in from my perspective.       And I'm certainly not going to do

     2      anything that is going to justify, you know, an extension of the

     3      period that's been allowed for service on foreign defendants and

     4      if I allow a dismissal with leave to re-plead, then I will be

     5      contributing to that and I do not want to do that.         So for

     6      better or worse, that's what I'm going to do.

     7                  So Mr. Pace, other than perhaps joining in the

     8      arguments Mr. Simmons has already made, is there anything new or

     9      different that you would want to raise?

    10                  MR. PACE:    No, Your Honor.

    11                  THE COURT:    I appreciate that.     Mr. Pepperman?

    12                  MR. PEPPERMAN:    Yes, Your Honor.     I concur with

    13      Mr. Simmons views 100%, but I do have a request for

    14      clarification.

    15                  THE COURT:    Sure.

    16                  MR. PEPPERMAN:    When we re-file the motions, would it

    17      be the same motion and then the opposition would be deemed

    18      re-filed?    Or are we going to start over and have to write new

    19      briefs.

    20                  THE COURT:    You don't have to write a new brief.      You

    21      don't have to write a new brief.

    22                  MR. PEPPERMAN:    Okay.

    23                  THE COURT:    Listen, if you -- you have a choice,

    24      because I don't want this to cost you more in legal fees.           You

    25      are completely welcome, and I assume that you're going to


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                            TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 12 of 13 12




     1      re-file the motion to dismiss you've already drafted.

     2                 MR. PEPPERMAN:   Yes, Your Honor, that's the plan.        But

     3      we would prefer to have the Plaintiffs locked in to their

     4      existing opposition as well so we don't have to change our reply

     5      briefs.

     6                 THE COURT:   That makes sense.      This is all brought

     7      about by the Plaintiff's extended period of time for service on

     8      the foreign defendants.     And I don't know why the briefing would

     9      have to change.     Now, if the defendants came forward and said oh

    10      my gosh, something has happened in between, I can't imagine what

    11      it would be, and we want to add a new argument, then, you know,

    12      you could raise that with me and we would have a discussion.

    13      But it doesn't sound like that's what you expect.         Did I

    14      clarify?

    15                 MR. PEPPERMAN:   No, Your Honor.      If it's more of a stay

    16      than it is re-filing things, just staying the existing --

    17                 THE COURT:   Right.     Right.   And I'll make that clear

    18      procedurally in my order.        So yes, I'm not intending to start

    19      from scratch.     That's not my intention at all.      It's simply to

    20      kind of put this in a holding pattern until we get to full

    21      service or October 8th.     Which, in the world of what we do,

    22      seems to me to be right around the corner.        Okay.   So thank you

    23      Mr. Pepperman.

    24                 Mr. Lourie, anything different that you would want to

    25      add to this kind of brief discussion?


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cv-25106-KMW Document 80 Entered on FLSD Docket 07/30/2019 Page 13 of 13 13




     1                  MR. LOURIE:     No, Your Honor.   Thank you.

     2                  THE COURT:    All right.   Thank you all so much.       Okay.

     3      So I will get out an order and we will look, Mr. Miller, for

     4      your Word document, hopefully by the end of the day, and we can

     5      arrange tomorrow if you would like for you to pick up the -- you

     6      know, an original of my order on the letters rogatory.             All

     7      right?

     8                  GOVERNMENT 1:     Thank you, Your Honor.    It's Mr. Miller.

     9      We'll arrange that.

    10                  THE COURT:    All right.   Thank you all.      We're

    11      adjourned.

    12                  (PROCEEDINGS CONCLUDED)
                                           * * * * *
    13
                                  C E R T I F I C A T       E
    14      I certify that the foregoing is a correct       transcript from the
            digital audio recording of proceedings in       the above-entitled
    15      matter.

    16
            7/26/2019                   /s/ Dawn M. Savino
    17      Date                        DAWN M. SAVINO, RPR

    18

    19

    20

    21

    22

    23

    24

    25


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                            TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
